—In an action to recover damages for personal injuries, the plaintiff appeals from (1) an order of the Supreme Court, Westchester County (Delaney, J.), dated December 6, 1989, which denied his motion to vacate a prior order dismissing the complaint, and (2) an order of the same court, dated March 13, 1990, which denied his motion for reargument.
Ordered that the appeal from the order dated March 13, 1990, is dismissed as no appeal lies from an order denying reargument; and it is further,
Ordered that the order dated December 6, 1989, is affirmed; and it is further,
Ordered that the defendant is awarded one bill of costs.
We find that the Supreme Court properly denied the plaintiff’s motion to vacate a prior order of preclusion which dismissed the complaint. The plaintiff failed to demonstrate a reasonable excuse for the three-year default in serving a bill of particulars and that he had a meritorious cause of action (see, White v Leonard, 140 AD2d 518; La Buda v Brookhaven Mem. Hosp. Med. Center, 98 AD2d 711, affd 62 NY2d 1014). Bracken, J. P., Kooper, Lawrence, Balletta and O’Brien, JJ., concur.